Citation Nr: 0122704	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  01-01 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, including schizophrenia.


REPRESENTATION

Appellant represented by:	John F. Cameron, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's mother


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1980 through 
October 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That decision denied the veteran's 
attempt to reopen his claim for service connection for an 
acquired psychiatric disorder, including schizophrenia.

On June 27, 2001, a video-conference hearing was held before 
Bettina S. Callaway, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b)(c)(West 1991 
& Supp. 2000).  A transcript of that hearing has been 
associated with the record on appeal.  At the hearing, the 
veteran submitted additional evidence to be associated with 
his file.  In accordance with 38 C.F.R. § 20.1304 (c), the 
veteran waived his right to have this evidence reviewed by 
the RO, and thus it has been considered by the Board in 
rendering this decision.

FINDINGS OF FACT

1.  The Board denied service connection for an acquired 
psychiatric disorder in August 1994.

2.  The evidence received since the August 1994 Board 
decision is so significant, contributing to a more complete 
picture of the circumstances of the veteran's alleged 
disability, that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received subsequent to the August 1994 Board 
decision is new and material, and the claim of service 
connection for an acquired psychiatric disorder, including 
schizophrenia may be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (to be codified as amended 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Regulations 
implementing the VCAA have recently been promulgated.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Although the RO has not yet had the opportunity to review 
this case in accordance with VCAA regulations, because this 
determination is favorable to the veteran, he is not 
prejudiced by the Board's addressing this matter to the 
extent done so herein.

The applicable law provides the following:

If new and material evidence is presented 
or secured with respect to a claim that 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).
The applicable law provides the following:

If new and material evidence is presented 
or secured with respect to a claim that 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1999) (final emphasis added).   The Board 
notes that 38 C.F.R. § 3.156 has been amended to implement 
the Veterans Claims Assistance Act.  However, 38 C.F.R. 
§ 3.156 (2001), as amended, is applicable to claims to reopen 
received on or after August 29, 2001.  As this claim was 
received in March 2001, the regulation as amended is not 
applicable herein.

The United States Court of Appeals for the Federal Circuit, 
in Hodge v.West, 155 F. 3d 1356 (1998), noted "the 
importance of a complete record for evaluation of a veteran's 
claim" and was concerned that "some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability."  
Hodge, 155F. 3d at 1363.

In the instant case, the RO denied a claim for service 
connection for a back disorder in July 1990.  The veteran was 
properly notified of this decision in July 1990, he did not 
appeal it, and it became final.  38 U.S.C.A. § 7105(c) (West 
1991).

The United States Court of Appeals for the Federal Circuit, 
in Hodge v.West, 155 F. 3d 1356 (1998), noted "the 
importance of a complete record for evaluation of a veteran's 
claim" and was concerned that "some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability."  
Hodge, 155F. 3d at 1363.

In the instant case, the Board denied the veteran's claim for 
service connection for an acquired psychiatric disorder in 
August 1994, and this decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

The evidence of record when the August 1994 Board decision 
was rendered included the veteran's service medical records 
which revealed that in on three consecutive days in December 
1981 the veteran sought treatment for complaints which are 
best be described as anxiety, nervousness and uneasiness.  A 
thorough review of the veteran's service medical records 
reveals the veteran did not seek treatment for similar 
complaints at any other time while in service.  He was 
discharged in October 1983.  Treatment records from the VA 
Medical Center (VAMC) Tuscaloosa, Alabama indicate the 
veteran sought treatment in April 1990 for complaints of 
depression.  In February 1992, he sought treatment for 
complaints of nervousness.

In June 2000, the RO denied the veteran's request to reopen 
his claim.  The veteran had submitted records pertaining to 
treatment at the VA Medical Center (VAMC), Tuscaloosa, 
Alabama from March 1991 through April 2000.  These records 
reflected treatment at the mental health clinic beginning in 
April 1992.  The records indicate that, in June 1997, a 
diagnosis of schizophrenia was recorded on the veteran's 
treatment notes.  It is unclear if this was the initial 
diagnosis of this condition, or if the veteran had been 
previously diagnosed as suffering from this disorder.

At the video conference hearing in June 2001, the veteran's 
mother testified that she had noticed a significant change in 
the veteran's behavior upon his return from service in 
October 1983.  He was more withdrawn and had difficulty 
relating to others, which he did not exhibit before his entry 
into active duty service.  The veteran's mother further 
stated that his condition had progressively worsened and had 
never improved.  In addition, the veteran submitted 
additional medical records and his Social Security 
Administration records at his hearing.  These medical records 
document the veteran's treatment for mental illness between 
March 1995 and April 2000.

To reopen his claim for service connection, the veteran must 
bring evidence which "bears directly and substantially upon 
the specific matter under consideration" and that is "so 
significant that it must be considered in order to fairly 
decide the claim".  38 C.F.R. § 3.156(a).  The evidence 
should "contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability."  See Hodge, at 1363.

The Board notes that it is charged with the duty to assess 
the credibility and weight given to evidence.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  In fact, the Court has declared that in 
adjudicating a claim, the Board has the duty to do so.  See 
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  Here, the Board 
finds the veteran's mother to be a credible witness in 
reporting the veteran's condition and his symptoms over the 
years.  The veteran's mother's testimony concerning the 
veteran's history and symptoms of mental illness is 
consistent with the medical evidence of record.  The Board 
finds that the mother's testimony regarding the deterioration 
of the veteran's psychiatric condition involves identifying 
and describing the types of symptoms, such as symptoms of 
withdrawal, that can be competently identified by a 
layperson.  Consequently, these credible statements regarding 
the worsening of the veteran's condition, beginning in 
service and continuing to date, are sufficient to provide an 
indication that the onset of a psychiatric disorder may have 
occurred while the veteran was in service.

The Board finds that this evidence bears directly and 
significantly upon the matter at hand, and contributes to a 
more complete picture of the circumstances surrounding the 
origin of the veteran's claim.  Therefore, the Board finds 
this evidence is new and material as defined in 38 C.F.R. 
§ 3.156.

ORDER

The appeal to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, including 
schizophrenia is granted.


REMAND

A remand in this case is required for compliance with the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act.  The revised statutory duty to assist 
requires VA to make all reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
the claimant's claim for benefits.  This assistance 
specifically includes obtaining all relevant records, 
public or private, adequately identified by the claimant 
with proper authorization for their receipt; obtaining any 
relevant evidence in federal custody; and obtaining a 
medical examination or opinion where indicated.  
38 U.S.C.A. § 5103A (West Supp. 2001).

Based upon the Veterans Claims Assistance Act and the above 
decision to reopen the veteran's claim, further development 
of evidence is necessary.

Accordingly, this case is REMANDED for the following:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991& Supp. 
2001) and implementing regulations 
promulgated on August 29, 2001, are fully 
complied with and satisfied.

2. The RO should ask the veteran, in 
writing, to identify all sources of 
treatment he received for a psychiatric 
disorder, including schizophrenia, 
subsequent to his period of military 
service.  The RO should obtain and 
associate with the claims file complete 
medical records from all sources 
identified.  In particular, the RO should 
obtain and associate with the claims file 
the complete records pertaining to the 
veteran from VAMC Tuscaloosa, Alabama.  If 
the RO is unable to secure any records 
from the sources identified, the veteran 
should be notified of this, and given the 
opportunity to submit such records 
himself.

3. The RO should then schedule the veteran 
for a VA psychiatric examination.  The 
purpose of the examination is to determine 
whether a psychiatric disorder is present, 
and if so, whether it is related to 
service.  If a psychiatric disorder is 
present (other than a personality 
disorder), the examiner should provide an 
opinion, based on a review of the 
evidence, whether it is unlikely, likely 
or at least as likely as not, that it is 
etiologically related to the symptoms the 
veteran exhibited in service in December 
1981.

     All tests deemed necessary by the 
examiner must be conducted, and the 
clinical findings and reasonings which 
form the basis of the opinions requested 
should be clearly set forth.  In the event 
that the examiner finds that the veteran 
does not have a psychiatric disorder, he 
or she should reconcile that conclusion 
with that of other physicians who may have 
differed with that opinion.  The claims 
folder and a copy of this Remand must be 
made available to the examiner prior to 
the examination in order that he or she 
may review pertinent aspects of the 
veteran's service and medical history.  A 
notation to the effect that this record 
review took place should be included in 
the examination report.

Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


